DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/01/22.
	The reply filed 02/01/22 affects the application 16/322,410 as follows:
1.     Claims 1, 4-7, 11, 13-16, 19 have been amended. Claims 3, 20 and 21 have been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 1, 4-7, 10-16, 19, the invention of Group I is prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 1, 4-7, 10-16, 19 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10, 11, 13-15, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1) in view of Brandle (US 6,255,557 B1), Das et al. (Separation and Purification Technology 144 (2015) 8-15), Kutowy et al. (US 5,972,120) and Prakash et al. (US 20150017284 A1).
Claim 1 is drawn a method for purifying rebaudioside M, which method comprises: (a) providing an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L, wherein the aqueous solution comprises less than about 2% organic solvent(s); (b) membrane ultrafiltration of the aqueous solution with 10 kDa cut-off to produce a permeate; (c) membrane nanofiltration of the permeate with 150-300 Da cut-off to produce a retentate comprising rebaudioside M at a purity of at least 60% by weight on a dry basis, thereby obtaining purified rebaudioside M.
Zhang et al. disclose Applicant’s method for purifying rebaudioside M from a steviol glycosides solution comprising rebaudioside M at a concentration of about 10g/L or above at a purity of above 10% by weight on a dry basis by crystallization (see examples 5-7; see also page 21, 1st paragraph).  Furthermore, Zhang et al. disclose preparing a Stevia rebaudiana primary extract/mother liquor is in a form of dried powder, and wherein Reb M, measured in the dried powder is from about 2-3 g/L (i.e.; the extract/mother liquor comprises rebaudioside M at a concentration of less than l0g/L) (see page 55, claim 10 and page 56, claim 12; see also page 24, 3rd paragraph).  In addition, Zhang et al. disclose that it is for the Reb M concentration in the mother liquor be greater than 1% by dry weight. It is further desired that the Reb M concentration in the mother liquor be greater than 2% by dry weight. The higher Reb M content in the mother liquor, the better, however commercially and practically, within the scope of the invention, the target is an enriched Reb M content of about 2.3% by dry weight (see page 20, last paragraph). Also, Zhang et al. disclose that the typically, steviol glycosides can be obtained by extracting leaves of Stevia rebaudiana varietal, with water or alcohols (ethanol or methanol) (see page 13, last paragraph).  That is, Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides such as one comprising the steviol glycoside rebaudioside M can be used in their preparation. Therefore, it is obvious to use an aqueous solution such as one with no alcohol (e.g.; 0% alcohol (i.e.; less than 2% alcohol)) that comprises the steviol glycoside rebaudioside M in the preparation of rebaudioside M based on Zhang et al., or use an alcohol (e.g.; ethanol or methanol) solution in the preparation of rebaudioside M based on Zhang et al. Also, it should be noted that Zhang et al. disclose that methods using ultrafiltration for isolation of steviol glycosides are also known or disclosed (see page 14, 1st paragraph). In addition, Zhang et al. disclose that concentrating by, for example, nano-filters (which means or implies nanofiltration) can be used or applied (see pages 8 last paragraph to page 9, 1st paragraph). Also, Zhang et al. also disclose that evaporating, deionizing and drying (for example via spray-drying) can be used or applied (see pages 8 last paragraph to page 9, 1st paragraph). Thus, based on Zhang et al. it is obvious to concentrate by using nano-filters or nanofiltration, evaporation and spray-drying the solutions (not chromatography or chromatographic techniques). Also, it should be noted that it is well known that ultrafiltration like nanofiltration also concentrates solutions when applied to said solutions. Furthermore, it should be noted that the use of rebaudioside M of 80g/L (as claimed by Applicant) = 8g/100ml of rebaudioside M which equates to 8% of rebaudioside M and Zhang et al. disclose crude steviol glycoside Reb M with mass content of more than 25-35% (see page 36, 1st paragraph). Furthermore, Zhang et al. disclose that within the scope of the present invention, it is preferred to extract and purify a composition comprising Reb M. The Reb M content in the final product will most preferably reach up to 95 wt % by dried weight. This content is considered an upper ideal. Achieving 95 wt% or 97 wt % is possible using the method of the invention but the cost-benefit analysis suggests that this content is commercially viable and achieves the desired sweetening. If cost is no issue in its application, the method of the invention could achieve over 99 wt% content of Reb M (see page 35, 2nd paragraph).
The difference between Applicant’s claimed method and the method taught by Zhang et al. is that Zhang et al. do not disclose using membrane ultrafiltration of the aqueous solution with 10 kDa cut-off to produce a permeate and using membrane nanofiltration of the permeate with 150-300 Da cut-off.
Brandle discloses a method of extracting natural sweetener which can be rebaudioside A from a leaf of the Stevia plant (see col. 3, lines 52-61).  Furthermore, Brandle discloses that
when the sweetener is rebaudioside A, the extraction can involve solvent extraction, ion exchange, precipitation, coagulation, crystallization, filtration, nanofiltration, supercritical fluid extraction, ultrafiltration, or a combination thereof (see col. 3, lines 52-61).  
Das et al. disclose purifying Rebaudioside-A (Reb-A) from aqueous stevia extract by ultrafiltration both in batch and cross flow operations by employing four different polyether-sulfone membranes of molecular weight cut off 10, 20, 30 and 50 kDa (see abstract). 
Kutowy et al. disclose a process for the extracting sweet compounds (which include rebaudioside A) from Stevia rebaudiana Bertoni by column extraction, followed by purification by ultrafiltration followed by nanofiltration (see abstract). Also, Kutowy et al. disclose using an ultrafiltration membrane having pore size of 2 to 3 kDa molecular weight cut off, and a nanofiltration membrane having pore size of 300-600 Da molecular weight cut off (see col. 2, lines 13-23). 
Prakash et al. disclose that Rebaudioside M is present in minute quantities in Stevia rebaudiana, about 0.05%-0.5% by weight (see page 1, [0005]). It should be noted that 0.05% of Rebaudioside M in Stevia rebaudiana equates to 0.05g Reb M/100g = 0.5g Reb M /1000g = 0.5g Reb M/kg of Stevia composition (i.e.; less than 0.7 g/kg). Furthermore, Prakash et al. disclose that an aqueous extract can be obtained from Stevia (see page 1, [0003]-[0005]). This means, implies or suggests that the extracted solution such as an aqueous solution can comprise 0.5 g/kg or less of Rebaudioside M can be obtained from stevia.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
One having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
It should be noted that Zhang et al. produces rebaudioside M of the same or similar purity comprising concentrating the solution and thus Zhang et al.’s method in view of Brandle should also produce a solution comprising rebaudioside M of similar concentration such as about 80g/L or greater, because it is obvious to expect that the use of ultrafiltration and nanofiltration would at least produce rebaudioside M of at least similar purity or even improve the purity and/or quality of the rebaudioside M.  Also, it is obvious to expect that a composition of high purity of 99 wt% content of Reb M as disclosed by Zhang et al. would comprise no more than 1% on a dry basis of stevioside.  Furthermore, it should be noted that the Examiner considers no more than about 150 ppm on a dry weight basis of kaurenoic acid equivalents as encompassing 0 ppm of kaurenoic acid, and to be obvious over Zheng et al. since kaurenoic acid is not disclosed in Zhang et al.’s composition comprising rebaudioside M.  Also, it should be noted that Zhang et al. also disclose purification of Rebaudioside M which do not involve any organic solvent (i.e., crystallization from water).  In addition, it should be noted that Zhang et al. method also comprises purifying rebaudioside M in the absence of adsorption chromatography (see examples 5-7; see also page 21, 1st paragraph).  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1), Brandle (US 6,255,557 B1), Das et al. (Separation and Purification Technology 144 (2015) 8-15), Kutowy et al. (US 5,972,120) and Prakash et al. (US 20150017284 A1) as applied in claim 1 above, and further in view of Prakash et al. (US 8,017,168 B2).
	Claim 12 is drawn to a method according to claim 1, further comprising seeding the solution comprising rebaudioside M with an amount of rebaudioside M sufficient to promote crystallization of the rebaudioside M.
The difference between Applicant’s claimed method and the method taught by Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. is that Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. do not disclose seeding the solution comprising rebaudioside M with an amount of rebaudioside M sufficient to promote crystallization of the rebaudioside M.
Prakash et al. disclose a method of purifying rebaudioside A further comprises the step of seeding (optional step) the rebaudioside A solution at an appropriate temperature with high-purity crystals of rebaudioside A sufficient to promote crystallization of the rebaudioside A to form pure rebaudioside A (see col. 9 lines 1-13).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to seed the rebaudioside M solution at an appropriate temperature with high-purity crystals of rebaudioside M sufficient to promote crystallization of the rebaudioside M to form pure rebaudioside M, especially since Prakash et al. disclose that a rebaudioside A solution can be seeded to promote its crystallization from the solution, and also since it is also contained together with rebaudioside M in the stevia composition and it is also a rebaudioside with a similar structure as rebaudioside M.
One having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to seed the rebaudioside M solution at an appropriate temperature with high-purity crystals of rebaudioside M sufficient to promote crystallization of the rebaudioside M to form pure rebaudioside M, especially since Prakash et al. disclose that a rebaudioside A solution can be seeded to promote its crystallization from the solution, and also since it is also contained together with rebaudioside M in the stevia composition and it is also a rebaudioside with a similar structure as rebaudioside M.
Also, it should be noted that the common conventional technique of seeding a solution such as a solution comprising a chemical compound such as rebaudioside M to promote crystallization of said compound is well known in the art, and is well within the purview of a skilled artisan.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1), Brandle (US 6,255,557 B1), Das et al. (Separation and Purification Technology 144 (2015) 8-15), Kutowy et al. (US 5,972,120) and Prakash et al. (US 20150017284 A1) as applied in claim 1 above, and further in view of Van Der Hoeven et al. (US 20160153017 A1).
	Claim 16 is drawn to a method according to claim 1, wherein the rebaudioside M solution comprises fermentatively-produced rebaudioside M.
The difference between Applicant’s claimed method and the method taught Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. is that Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. do not disclose the use of an aqueous comprising rebaudioside M that comprises fermentatively-produced rebaudioside M.
Van Der Hoeven et al. disclose a process for the preparation of rebaudioside M which comprises fermenting a recombinant microorganism of their invention in a suitable fermentation medium (see page 1, [0023]).  Furthermore, Van Der Hoeven et al. disclose a fermentation broth comprising rebaudioside M obtainable by their process and rebaudioside M obtained by a process according to their invention or obtainable from a fermentation broth according to their invention (see page 1, [0024]-[0025]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to use a rebaudioside M solution that comprises fermentatively-produced rebaudioside M as taught by Van Der Hoeven et al. based on factors such as availability and/or cost.
One having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to use a rebaudioside M solution that comprises fermentatively-produced rebaudioside M as taught by Van Der Hoeven et al. based on factors such as availability and/or cost.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-7, 10-16, 19 have been considered but are not found convincing.
The Applicant argues that Zhang nowhere teaches or suggests that “an aqueous solution comprising rebaudioside M at a concentration of less than 10g/L, wherein the aqueous solution comprises less than about 2% organic solvent(s)” may be subjected to “membrane ultrafiltration ... with 10 kDa cut-off to produce a permeate,” followed by “membrane nanofiltration of the permeate with 150-300 Da cut-off to produce a retentate comprising rebaudioside M at a purity of at least 60% by weight on a dry basis,” as claimed.
However, the above rejection was made by applying Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
The Applicant argues that nothing in Brandle teaches or suggests that the techniques disclosed therein could apply to rebaudioside M and not to rebaudioside A. Nor would the combination of Zhang and Brandle suggest to the skilled artisan a method that would yield “a retentate comprising rebaudioside M at a purity of at least 60% by weight on a dry basis,” as
claimed.
However, the above rejection was made by applying Zhang et al., Brandle, Das et al., Kutowy et al. and Prakash et al. And, Brandle discloses a method of extracting natural sweetener which can be rebaudioside A from a leaf of the Stevia plant (see col. 3, lines 52-61).  Furthermore, Brandle discloses that when the sweetener is rebaudioside A, the extraction can involve solvent extraction, ion exchange, precipitation, coagulation, crystallization, filtration, nanofiltration, supercritical fluid extraction, ultrafiltration, or a combination thereof (see col. 3, lines 52-61).  Also, Kutowy et al. disclose a process for the extracting sweet compounds (which include rebaudioside A and rebaudioside C) from Stevia rebaudiana Bertoni by column extraction, followed by purification by ultrafiltration followed by nanofiltration (see abstract). Also, Kutowy et al. disclose using an ultrafiltration membrane having pore size of 2 to 3 kDa molecular weight cut off, and a nanofiltration membrane having pore size of 300-600 Da molecular weight cut off (see col. 2, lines 13-23).  That is, Kutowy et al. disclose or suggest that ultrafiltration and nanofiltration can be used in the isolation, preparation or purification of rebaudiosides. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
	The Applicant argues that Example 1 of the instant application demonstrates that by practicing the claimed invention one may selectively enrich an aqueous solution comprising rebaudioside M at a concentration of less than 10g/L and produce a composition that is at least 95% rebaudioside M. Table 2 of the Specification, reproduced below, shows that a fermentation broth containing 0.67% rebaudioside A and 0.69% rebaudioside M was used. After being subjected to ultrafiltration and nanofiltration, the retentate was 95% rebaudioside M while the rebaudioside A was only 0.48%, as shown by Table 3 below. In other words, the results of Applicant’s Example 1 demonstrate that the Office’s proposed combination of Zhang and Brandle would render Brandle’s methods inoperable for Brandle’s intended purpose of obtaining increased levels of rebaudioside A. Thus, a skilled artisan would not have found any suggestion or motivation to modify the teachings of Zhang and Brandle as proposed by the Office. Accordingly, Brandle fails to remedy the deficiencies of Zhang at least because
Brandle fails to teach the aforementioned features of claim 1, as claimed.
However, Prakash et al. disclose that Rebaudioside M is present in minute quantities in Stevia rebaudiana, about 0.05%-0.5% by weight (see page 1, [0005]). It should be noted that 0.05% of Rebaudioside M in Stevia rebaudiana equates to 0.05g Reb M/100g = 0.5g Reb M /1000g = 0.5g Reb M/kg of Stevia composition (i.e.; less than 0.7 g/kg). Furthermore, Prakash et al. disclose that an aqueous extract can be obtained from Stevia (see page 1, [0003]-[0005]). This means, implies or suggests that the extracted solution such as an aqueous solution can comprise 0.5 g/kg or less of Rebaudioside M can be obtained from stevia. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
The Applicant argues that the instant claims, relate to rebaudioside M and not to rebaudioside A. Moreover, nothing in Prakash remedies the deficiencies of Zhang and Brandle at least because Prakash does not teach or suggest purifying rebaudioside M from an aqueous
solution comprising rebaudioside M at a concentration of less than 10g/L, wherein the aqueous solution comprises less than about 2% organic solvent(s), by membrane ultrafiltration with 10 kDa cut-off to produce a permeate, then membrane nanofiltration of the permeate with 150-300 Da cut-off to produce a retentate comprising rebaudioside M at a purity of at least 60% by weight on a dry basis, as claimed.
However, the above rejection was made by applying Zhang et al., Brandle, Das et al., Kutowy et al., Prakash et al. and Prakash et al. And, Prakash et al. (US 8,017,168 B2) disclose a method of purifying rebaudioside A further comprises the step of seeding (optional step) the rebaudioside A solution at an appropriate temperature with high-purity crystals of rebaudioside A sufficient to promote crystallization of the rebaudioside A to form pure rebaudioside A (see col. 9 lines 1-13). And also, Prakash et al. Prakash et al. (US 20150017284 A1) disclose that Rebaudioside M is present in minute quantities in Stevia rebaudiana, about 0.05%-0.5% by weight (see page 1, [0005]). It should be noted that 0.05% of Rebaudioside M in Stevia rebaudiana equates to 0.05g Reb M/100g = 0.5g Reb M /1000g = 0.5g Reb M/kg of Stevia composition (i.e.; less than 0.7 g/kg). Furthermore, Prakash et al. disclose that an aqueous extract can be obtained from Stevia (see page 1, [0003]-[0005]). This means, implies or suggests that the extracted solution such as an aqueous solution can comprise 0.5 g/kg or less of Rebaudioside M can be obtained from stevia. 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to seed the rebaudioside M solution at an appropriate temperature with high-purity crystals of rebaudioside M sufficient to promote crystallization of the rebaudioside M to form pure rebaudioside M, especially since Prakash et al. disclose that a rebaudioside A solution can be seeded to promote its crystallization from the solution, and also since it is also contained together with rebaudioside M in the stevia composition and it is also a rebaudioside with a similar structure as rebaudioside M.
The Applicant argues that nothing in Van Der Hoeven remedies the deficiencies of Zhang and Brandle at least because Van Der Hoeven does not teach or suggest purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than 10g/L,
wherein the aqueous solution comprises less than about 2% organic solvent(s), by membrane ultrafiltration with 10 kDa cut-off to produce a permeate, then membrane nanofiltration of the permeate with 150-300 Da cut-off to produce a retentate comprising rebaudioside M at a purity of at least 60% by weight on a dry basis, as claimed.
	However, the above rejection was made by applying Zhang et al., Brandle, Das et al., Kutowy et al., Prakash et al. and Van Der Hoeven et al. And, Van Der Hoeven et al. disclose a process for the preparation of rebaudioside M which comprises fermenting a recombinant microorganism of their invention in a suitable fermentation medium (see page 1, [0023]).  Furthermore, Van Der Hoeven et al. disclose a fermentation broth comprising rebaudioside M obtainable by their process and rebaudioside M obtained by a process according to their invention or obtainable from a fermentation broth according to their invention (see page 1, [0024]-[0025]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising rebaudioside M at a concentration of less than l0g/L such as 2-3 g/L or greater than 1 g/l as disclosed by Zhang et al. or that has a concentration of 0.5 g/kg rebaudioside M or less as disclosed or suggested by Prakash et al., and that comprises less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply the non-chromatographic techniques of membrane ultrafiltration with molecular weight cut off of 10 kDa as taught by Das et al. and nanofiltration membrane ultrafiltration with molecular weight cut off of 300 Da as taught by Kutowy et al. to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, such as to provide or produce a retentate comprising rebaudioside M at a purity of up to 95% or 97.5% or higher on a dry basis as taught or suggested by Zhang et al., especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to use a rebaudioside M solution that comprises fermentatively-produced rebaudioside M as taught by Van Der Hoeven et al. based on factors such as availability and/or cost.

Applicant's arguments with respect to claims 1, 4-7, 10-16, 19 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623